Citation Nr: 0206702	
Decision Date: 06/21/02    Archive Date: 06/27/02

DOCKET NO.  00-20 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for thyroid 
cancer, to include as due to herbicide exposure.

2.  Entitlement to service connection for a renal 
tumor, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had active service from September 1969 
to September 1971.

This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a July 2000 rating 
decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania. 


REMAND

The Board remanded this case in May 2001 for further 
development, to include VA examinations to determine the 
etiology of the disabilities at issue.  The Board 
specifically instructed the RO to obtain an opinion with 
respect to each of the disabilities at issue as to whether it 
is at least as likely as not that the disability is 
etiologically to the veteran's herbicide exposure in the 
Republic of Vietnam or other incident of the veteran's 
military service.  Although the veteran was provided a VA 
examination in response to the Board's remand, the opinions 
expressed by the examiner are not responsive to the Board's 
directive and are not adequate for adjudication purposes.  

A remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand instructions, 
and imposes upon VA a concomitant duty to ensure compliance 
with the terms of the remand.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998).  Moreover, the Board itself 
errs when it fails to ensure compliance.  Id.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should return the claims file 
to the examiner who provided the October 
2001 opinion or arrange for the claims 
folder to be reviewed by another 
physician or physicians with appropriate 
expertise if the October 2001 examiner is 
unavailable.  The physician(s) should 
provide an opinion with respect to the 
veteran's thyroid cancer and his renal 
tumor as to whether it is at least as 
likely as not that the disorder is 
etiologically related to his exposure to 
herbicides in service or otherwise 
etiologically related to service.  The 
rationale for each opinion expressed must 
also be provided.

2.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the veteran's claims.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, he 
and his representative should be provided 
a supplemental statement of the case and 
afforded an appropriate opportunity to 
respond.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required of the veteran unless he is 
otherwise notified by the RO.  By this action, the Board 
intimates no opinion, legal or factual, as to any ultimate 
disposition warranted in this case.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In 


	(CONTINUED ON NEXT PAGE)


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


